Exhibit 4.1 NANO-PROPRIETARY, INC. AMENDED AND RESTATED 2 ARTICLE I - GENERAL PROVISIONS 1.1The Plan is designed for the benefit of the Company to secure and retain the services of Eligible Participants.The Board believes the Plan will promote and increase personal interests in the welfare of the Company by, and provide incentive to, those who are primarily responsible not only for its regular operations but also for shaping and carrying out the long-range plans of the Company and ordering its continued growth and financial success. 1.2Awards under the Plan may be made to Participants in the form of (i) Incentive Stock Options; (ii) Nonqualified Stock Options; or (iii) Stock Awards. 1.3The Plan shall be effective March 17, 2002 (the “Effective Date”). 1.4The Plan amendment is effective December 12, 2007 (the “Amendment Date”) ARTICLE II - DEFINITIONS Except where the context otherwise indicates, the following definitions apply: 2.1“Act” means the Securities Exchange Act of 1934, as now in effect or as hereafter amended.All citations to sections of the Act or rules there under are to such sections or rules as they may from time to time be amended or renumbered. 2.2“Agreement” means the written agreement between the Company and the Participant evidencing each Award granted to a Participant under the Plan. 2.3“Award” means an award granted to a Participant under the Plan of a Stock Option or a Stock Award. 2.4“Board” means the Board of Directors of Nano-Proprietary, Inc. 2.5“Code” means the Internal Revenue Code of 1986, as now in effect or as hereafter amended.All citations to sections of the Code are to such sections as they may from time to time be amended or renumbered. 2.6“Committee” means the Compensation Committee of the Board of Directors of Nano-Proprietary, Inc. or such other committee consisting of two or more members as may be appointed by the Board to administer this Plan pursuant to Article III. 2.7“Company” means Nano-Proprietary, Inc., a Texas corporation, and its successors and assigns. The term “Company” shall include any company during any period that it is a “parent corporation” or a “subsidiary corporation” of the Company within the meaning of Code section 424(d).With respect to all purposes of the Plan, including, but not limited to, the establishment, amendment, termination, operation and administration of the Plan, Nano-Proprietary, Inc. shall be authorized to act on behalf of all other entities included within the definition of “Company.” 2.8“Disability,” with respect to any Incentive Stock Option, means disability as determined under section 22(e)(3) of the Code, and, with respect to any other Award, means (i) with respect to a Participant who is eligible to participate in the Company’s program of long-term disability insurance, if any, a condition with respect to which the Participant is entitled to commence benefits under such program of long-term disability insurance, and (ii) with respect to any Participant (including a Participant who is eligible to participate in the Company’s program of long-term disability insurance, if any), a disability as determined under procedures established by the Committee or in any Award. 2.9“Eligible Participant” means an active full-time employee of the Company (including officers), as shall be determined by the Committee, as well as any other person, including members of the Board and consultants who provide services to the Company, subject to limitations as may be provided by the Code, the Act or the Committee, as shall be determined by the Committee. 2.10“Fair Market Value” means the fair market value of a share of Stock, as determined in good faith by the Committee; provided, however, that (a)if the Stock is listed on a national securities exchange, Fair Market Value on a date shall be the closing sale price reported for the Stock on such exchange on such date if at least 100 shares of Stock were sold on such date or, if fewer than 100 shares of stock were sold on such date, then Fair Market Value on such date shall be the closing sale price reported for the Stock on such exchange on the last prior date on which at least 100 shares were sold, all as reported in
